Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 07/01/2022.  Claims 1-20 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.  
In response to applicant’s argument that “an examination of the unelected FIG. 5 of Species 2 will not present a serious burden because the search will be completed in substantially the same classes and subclasses as the elected figures of Species 1” examiner respectfully disagrees, there are elements that are positively recited in claims 16-20, such as a  gate valve, that are note even present in claims 1-15, as a result there is a serious burden, applicant is encouraged to see the Requirement for Restriction previously filed. 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 lines 11 and 12 recites in part “wall of main body.”.  Examiner believes applicant meant to recite “wall of the main body.”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10, line 2 recites in part “ninety degrees 90°)”.  Examiner believes applicant meant to recite “ninety degrees (90°)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 7 is a relative term which renders the claim indefinite. The terms “about six inches” and “about eighteen inches” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “about” modifies six and eighteen and renders the claim indefinite, how many inches does “about” modify the value of six and eighteen, 1,.1,.01,.0001?  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “about” in claims 8 and 10 is a relative term which renders the claim indefinite. The term “about ninety degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” modifies ninety and renders the claim indefinite, how many degrees does “about” modify ninety by, 1, 2, 5, 10?  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (USPN 2,692,564) in view of Esmacher (USPAP 2013/0078851).
In reference to independent claim 1, Miller teaches a gas purging device (fig 1 and 2), comprising: a main body (10) having a first end (top end of 10 in the area of reference number 12, fig 2) and a second end (21, fig 2), the first end defining a first opening (the top end, in the area of reference numeral 12, defines a first opening, fig 2), and the second end (21) defining a second opening (21 defines a second opening, fig 2), and the main body (10) having a major exterior wall (wall of 10) extending from the first end to the second end (exterior wall of 10 extends from the first end, area of reference numeral 12 to the second end 21), the major exterior wall (wall of 10) having an inner surface that defines a cavity of the main body (inner surface of the wall of 10 defines a cavity of 10, fig 2), the cavity in fluid communication with the first opening and the second opening of the main body (cavity of 10 is in fluid communication with area of 12 and 21); an airflow conduit (33) disposed through the major exterior wall of the main body and having a first section (portion of 33 on the outside of 10, to the left of cylinder wall opening 32, fig 2) and a second section (curved section of 33 that is inside 10, fig 2), the first section disposed outside of the main body and having an air inlet (left section of 33 is outside of the main body 10 and has an inlet on the threaded left side), and the second section disposed in the cavity and having an air outlet (col 2, lines 30-36 discloses “The upper end of the body 10 being connected to a source of fluid under pressure, a high suction is created at the throat 30 through conversion of pressure head into velocity head. The result is forced ejection of the fluid admitted through the jet tube 33.”
Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The type of fluid, in this case air, and what the airflow conduit is attached to are considered intended use.); 
Miller does not teach a grounding wire that is in electrical communication with the major exterior wall of main body.
Esmacher, a device for use with similar pipes carrying flowing gas, teaches a grounding wire (9, fig 1) that is in electrical communication with the major exterior wall of main body (fig 4, para 0016 discloses “ground lines 9 may be coupled to pipes 2 and electrically-conductive components of control center 9, generator 4, and meters 5 for grounding purposes. Ground lines 9 may include any suitable conductive material, such as, for example, copper and/or stainless steel wires, cables, rods, or the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grounding system of Esmacher on the gas purging device of Miller “to prevent damage caused by, for example, electrical surges, electric faults, and static charge build-up” para 0003, Esmacher.

In reference to dependent claim 3, Miller in view of Esmacher teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein each of the first end (area of 12, fig 2) and the second end (21) of the main body (10) has a threaded section (first end has threads 13, the second end has threads 14, fig 2).
In reference to dependent claim 4, Miller in view of Esmacher teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the main body (10, fig 2) is a cylinder having a first diameter (diameter of 10), and the airflow conduit (33) is a cylinder having a second diameter (diameter of 33), and wherein the first diameter is greater than the second diameter (diameter of 10 is greater than the diameter of 33).
In reference to dependent claim 6, Miller in view of Esmacher teaches the gas purging device of Claim 4, Miller further discloses the gas purging device wherein the second diameter is consistent from the air inlet to the air outlet of the airflow conduit (the diameter of 33 is consistent from the inlet, the left side, to the outlet, the right side, fig 2).
In reference to dependent claim 8, Miller in view of Esmacher teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the first section of the airflow conduit (area of 33 to the left of 10, fig 2) is positioned adjacent the major exterior wall of the main body (10) at an angle of about ninety degrees or less (left side of 33 is at an angle of about 90 degrees).
In reference to dependent claim 9, Miller in view of Esmacher teaches the gas purging device of Claim 4, Miller further discloses the gas purging device wherein the airflow conduit (33) further includes a curved section connecting the first section with the second section (33 has a curve between the left side and the outlet), the curved section disposed adjacent the inner surface of the main body (the curved section is adjacent to the inner surface of the main body 10, fig 2), the curved section positioning the second section of the airflow conduit to be concentric with the main body (the second section of 33 is concentric with the main body 10, fig 2).
In reference to dependent claim 10, Miller in view of Esmacher teaches the gas purging device of Claim 9, Miller further discloses the gas purging device wherein the curved section of the airflow conduit (33) bends at an angle of about ninety degrees 900) or greater (33 bends at an angle of about 90 degrees while inside the main body, fig 2).
In reference to dependent claim 11, Miller in view of Esmacher teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the air outlet of the airflow conduit (outlet of 33, fig 2) is one of coplanar with (outlet of 33 is coplanar with the second opening of 10, fig 2) and disposed under the second opening at the second end of the main body.
In reference to dependent claim 12, Miller in view of Esmacher teaches the gas purging device of Claim 1, Miller further discloses the gas purging device further comprising a first airflow pathway (flow in 10, fig 2) and a second airflow pathway (flow in 33, fig 2), the first airflow pathway being separate from the second airflow pathway (the flow in 10 and the flow in 33 are separate in the beginning of the pathways, fig 2), with the first airflow pathway disposed between the inner surface of the major exterior wall of the main body and an outer surface of the airflow conduit (flow in 10 is between the major exterior wall of 10 and the outer surface of the airflow conduit 33), and the second airflow pathway disposed within the airflow conduit (second airflow is within 33, fig 2; Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Both the type of fluid and what the airflow conduit is attached to are considered intended use.).
In reference to dependent claim 13, Miller in view of Esmacher teaches the gas purging device of Claim 1, Esmacher further discloses the grounding wire is connected to an electrically conductive tab (10, fig 4) disposed on the major exterior wall of the main body (pipe is  the main body 2, fig 4).
In reference to dependent claim 14, Miller in view of Esmacher teaches the gas purging device of Claim 13, Esmacher further discloses the electrically conductive tab (10, fig 4).
Esmacher and Miller are silent to the tab being disposed opposite the airflow conduit on the major exterior wall and equidistant from the first end and the second end of the main body.
However, Esmacher specifically discloses in para 0027 that “grounding connector 10 may be coupled to pipe 2 at any location of pipe 2 and at any orientation”. In view of this disclosure examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the tab opposite the airflow conduit on the major exterior wall and equidistant from the first end and the second end of the main body of the gas purging device of Miller in view of Esmacher.
In reference to dependent claim 15, Miller in view of Esmacher teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the airflow conduit (33) has a threaded section (left side of 33 is threaded) adapted to connect to an air (col 1, line 3 openly discloses “any type of fluid”) compressor (left side of 33 is threaded to be attached to a source of fluid under pressure col 2, lines 30-31, since the fluid is “under pressure” there must be a compressor of some kind present. Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Both the type of fluid and what the airflow conduit is attached to are considered intended use.).

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (USPN 2,692,564) in view of Esmacher (USPAP 2013/0078851) further in view of Schneider (USPAP 2018/0043319).
In reference to dependent claim 2, Miller in view of Esmacher teaches the gas purging device of Claim 1, however
Miller and Esmacher do not disclose the airflow conduit is disposed through the major exterior wall of the main body equidistant from the first end and the second end of the main body. 
Schneider, a similar type of fluid moving device, teaches the airflow conduit (vertical pipe 110, fig 2) is disposed through the major exterior wall of the main body (wall of horizontal pipe, fig 2) equidistant from the first end (right side of horizontal pipe fig 2) and the second end (left side of horizontal pipe fig 2) of the main body (the vertical pipe is equidistant between either end of the horizontal pipe, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the airflow conduit placement of Schneider in the air purging device of Miller in view of Esmacher to make “an inexpensive Venturi device that can be easily disassembled for cleaning and maintenance” para 0006; Schneider.  By making the airflow conduit in the center the unit is cheaper to manufacture since the unit has symmetry and there is no “wrong” orientation for assembly.
In reference to dependent claim 5, Miller in view of Esmacher teaches the gas purging device of Claim 4, however
Miller and Esmacher does not disclose the first diameter is consistent from the first end to the second end of the main body.
Schneider, a similar type of fluid moving device, teaches the first diameter is consistent from the first end to the second end of the main body (the horizontal pipe of fig 2 has a consistent diameter from the first (right) end to the second (left) end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the consistent diameter of the main body of Schneider in the air purging device of Miller in view of Esmacher to make “an inexpensive Venturi device that can be easily disassembled for cleaning and maintenance” para 0006; Schneider.  By making the pipe a uniform diameter a simple off the shelf pipe can be used to manufacture the air purging device, making the unit inexpensive to manufacture.
In reference to dependent claim 7, Miller in view of Esmacher teaches the gas purging device of Claim 1, however
Miller and Esmacher does not disclose a length of the main body extending from the first end to the second end is between about six inches (6") and about eighteen inches (18").
Schneider, a similar type of fluid moving device, teaches a length of the main body (horizontal pipe in fig 2) extending from the first end (right side of horizontal pipe fig 2) to the second end (left side of horizontal pipe fig 2) is between about six inches (6") and about eighteen inches (18") (para 0036 specifically discloses “In one example, the assembled converging and diverging cones have a total length of 7.23 inches, as shown in FIG. 7”, fig 7 shows the various lengths, the length of the actual main pipe is between 6.8” and 7.23” meeting the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size of Schneider in the air purging device of Miller in view of Esmacher to make “an inexpensive Venturi device that can be easily disassembled for cleaning and maintenance” para 0006; Schneider.  This size of device allows one worker to easily assemble and disassemble the unit.
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Zagoroff (USPN 6,227,846) discloses a jet pump with an attached grounding structure.
 Wray (USPN 4,866,565) discloses a grounding structure.
 Barnett (USPN 835,658) discloses an ejector.
Weekley (USPN 716,323) discloses an ejector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746